DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 requires the step of “providing a mud flap as recited in claim 1”. In the eighth through tenth lines of the claim, “a first set of mounting features” and “a recess or an aperture” are recited. There is improper antecedent basis for these features, as they are introduced by claim 1, from which claim 13 depends. 

Claim 13 recites: “such that the barrier section of the single wide mud flap does not notably extend outwardly [...]”.  It is unclear what is meant by “notably extend”. How much extension would be notable? The metes and bounds of the limitation are not understood. 

Claims 14-15 are indefinite at least due to dependency from claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 5,833,283).

Regarding claim 1, Shaw teaches: a mud flap for a vehicle comprising: a height, a width. and a thickness, where in an intended mounted arrangement on a vehicle the height extends primarily in a vertical direction, the width extending perpendicular to the height, and the thickness extending perpendicular to both the height and the width and measuring less than both the width and height (see the mud flap dimensions and orientation with respect to a vehicle as best shown in Figs. 1 and 2); a mounting section (32) and a barrier section (82), the mounting section configured to facilitate mounting of the mud flap to a vehicle adjacent a tire (18) and the barrier section configured to intercept and deflect matter discharged from the tire while rotating during vehicle operation; the mounting section having a width and the barrier section having a width, each width of the mounting section and the barrier section extending in the direction of the mud flap width, where the width of the mounting section is greater than the width of the barrier section (best shown in Figs. 1, 2); and, the mounting section including a first set of mounting features (each mounting feature of the first set corresponding to region of 32c containing a lower bore 38, 36), each of the mounting features forming a recess or aperture (36, 38), where one mounting feature of the first set of mounting features is arranged at and/or beyond a widthwise extent of the barrier section width, and where the one mounting feature is arranged at least partially within a portion of the mounting section width extending outwardly from a widthwise extent of the barrier section width. See Figs. 1, 2, and 4. 

Regarding claim 2, Shaw further teaches: where the mounting section and the barrier section are arranged at different heights along the height of the mud flap. See Figs. 1 and 2.

Regarding claim 3, Shaw further teaches: where the barrier section is located below the mounting section relative to the mud flap height. See Fig. 2. 

Regarding claim 4, Shaw further teaches: where the first set of mounting features are configured to facilitate attachment of the mud flap to a mounting structure (74) on the vehicle by way of a first set of mounting orifices. See Fig. 2.

Regarding claim 5, Shaw further teaches: a second set of mounting features (each mounting feature of the second set corresponding to region of 32b containing an upper bore 34) configured to facilitate attachment of the mud flap to a mounting structure (74) on the vehicle by way of a second set of mounting orifices. See Fig. 2.

Regarding claim 6, Shaw further teaches: where one mounting feature of the second set of mounting features is arranged at and/or beyond a widthwise extent of the barrier portion width, and where the one mounting feature is arranged at least partially within a portion of the mounting portion width extending outwardly from a widthwise extent of the barrier portion width. See Fig. 2. 

Regarding claim 7, Shaw further teaches: where each one mounting feature of the first and second set of mounting features arranged at least partially within a portion of the mounting portion with extending outwardly from a widthwise extent of the barrier portion width are arranged on opposing sides of the mounting section relative to the mounting section width. See Fig. 2.

Regarding claim 8, Shaw further teaches: where the first set of mounting features forms a quantity (there are five mounting features in each of the first and second set of mounting features) of mounting features less than a quantity of mounting orifices (see orifices 76; there are 10 mounting orifices on the mounting structure 74) contained in a set of mounting orifices arranged along a mounting structure (74) configured to mount a dual wide mud flap, the dual wide mud flap being wider than the mud flap. See Figs. 1 and 2. 

Regarding claim 9, Shaw further teaches: where the second set of mounting features forms a quantity (there are five mounting features in each of the first and second set of mounting features) of mounting features less than a quantity of mounting orifices (see orifices 76; there are 10 mounting orifices on the mounting structure 74) contained in a set of mounting orifices arranged along a mounting structure (74) configured to mount a dual wide mud flap, the dual wide mud flap being wider than the mud flap. See Figs. 1 and 2.

Regarding claim 10, Shaw further teaches: where the mounting section width extends outwardly from the widthwise extent of the barrier section from one side of the barrier section width. See Figs. 1 and 2.

Regarding claim 11, Shaw further teaches: where the mounting section width extends outwardly from the widthwise extent of the barrier section from opposing sides of the barrier section width. See Figs. 1 and 2.

Regarding claim 12, Shaw further teaches: where the mud flap includes one or more recesses (83) arranged along or adjacent to a portion of the mounting section extending outwardly from the widthwise extent of the barrier section, the one or more recesses being configured to facilitate removal of the portion from the mud flap. See Figs. 1 and 2.

Regarding claim 13, Shaw further teaches: a method of mounting a mud flap on a vehicle comprising: providing a mounting structure (74) configured for receiving a dual wide mud flap (Fig. 1), the dual wide mud flap designed to extend across a substantial width of a dual tire/wheel assembly (see tires 18), the dual wide mud flap including a first set of mounting orifices (see holes 76) to facilitate reception of the dual wide mud flap; providing a mud flap as recited in claim 1, the mud flap being a single wide mud flap being configured to extend across a substantial width of a single wide tire of a single wide tire/wheel assembly (as shown in Fig. 2), the single wide mud flap including a first set of mounting features (each mounting feature of the first set corresponding to region of 32c containing a lower bore 38, 36), each mounting feature forming a recess or an aperture (36, 38), where one of the mounting features is arranged at and/or beyond a first set of mounting features (as best shown in Fig. 2), the first set of mounting features having less mounting features than mounting orifices contained in a first set of mounting orifices arranged along the mounting structure (there are five mounting features in each of the first and second set of mounting features and ten orifices); attaching the single wide mud flap to the mounting structure by extending a fastening member (80) through each mounting feature of the first set of mounting features, where the single wide mud flap is installed behind the single wide dual/wheel assembly, where the outer widthwise extent of the barrier section is aligned with the outer, widthwise extent of the single wide tire of the single wide tire/wheel assembly, such that the barrier section of the single wide mud flap does not notably extend outwardly from the widthwise extent of the single wide tire of the single wide tire/wheel assembly on an exterior side of the single wide tire/wheel assembly. Relevant elements are best shown in Figs. 1-4. 

Regarding claim 14, Shaw further teaches: where prior to attaching the single wide mud flap, the first set of mounting features arranged along the mounting section of the single wide mud flap is selected for use from a plurality of sets of mounting features arranged along the mounting section to facilitate the alignment between the outer widthwise extent of the single wide mud flap and the single wide tire/wheel assembly, the plurality of sets at least including the first set of mounting features and a second set of mounting features (each mounting feature of the second set corresponding to region of 32b containing a bore 34),  is arranged in the single wide mud flap.  See Fig. 2.  Each recess/aperture of each mounting feature has an associated mounting orifice 76 on element 74; because only one configuration is permitted, the selection of mounting features is predetermined (prior to attachment of the single-wide mud flap).  

Regarding claim 15, Shaw further teaches: where the mounting structure (74) forms a mounting bracket. See Fig. 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618